In an action, inter alia, to recover damages for negligence and medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Ingrassia, J.), dated April 1, 1987, as granted a motion to sever their action as against the defendant St. Francis Hospital from their action as against the other defendants.
Ordered that the order is affirmed, insofar as appealed from, with costs.
The decision whether to order a severance of claims is one which rests in the sound discretion of the trial court, and it will be upheld on appeal absent a demonstration of abuse of discretion or prejudice to a substantial right (see, County of Chenango Indus. Dev. Agency v Lockwood Greene Engrs., 111 AD2d 508; Morford v Sulka & Co., 79 AD2d 502). There has been no showing of an abuse of discretion or prejudice to a substantial right here. Thompson, J. P., Niehoff, Rubin and Sullivan, JJ., concur.